DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, Claim 14 which defines that the drive engages on the connection between the first connecting arm and the gearing lever must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Figure 6 shows that the fork element engages on the connection between the first connecting arm and the bearing lever and the drive unit connects to the fork element.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-17, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a winglet, does not reasonably provide enablement for all aerodynamic profiled bodies such flap, spoilers, ailerons, etc.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The specification is to a winglet designed to connect to a wing in which the wing is forward of the winglet, the specification is not enabled for other profiled bodies such as a fin on a missile, a flap, spoiler, or aileron connected to the rear of the wing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "the principal plane" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the drive" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the fork element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the first ends" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the leaf spring" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claims 4-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 is indefinite as it uses the term “essentially”, it is not clear what “essentially” encompasses as such the claim is unclear and therefore indefinite.  Claims 5-6 which depend on claim 4 are also indefinite due to their dependence on Claim 4.

Claims 9-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 teaches “two front mounting devices” and “two rear mounting devices” but Claim 1 which it depends on define “a front mounting device” and “a rear mounting device”.  It is unclear if this is an additional front and rear mounting devices so the Applicant is claiming three of each.  Since it is unclear how many front and rear mounting devices are being claimed in Claim 9 the claim is indefinite.  Claim 10 which depends on it is also indefinite for the same reasons.


Claims 9-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 defines “a force-transmitting device” but it depends on Claim 1 which also defines “a force-transmitting device”.  As such it is unclear if this is a different device or if this is the same device, therefore the claim is indefinite.  Claim 10 which depends on it is also indefinite for the same reasons.

Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14, is indefinite as it is not clear how the drive engages on the connection between the first connection arm and the bearing lever per the claim language and the figures.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakasato (US Patent #6474945).
For Claim 1, figures 1-2B of Nakasato ‘945 disclose an aerodynamic profile body for an aircraft, comprising a front profile element (1) with a profile leading edge and a rear profile element (2) with a profile trailing edge, an adjusting unit that connects the front profile element to the rear profiled element, the rear profile element being adjustable relative to the front profiled element, wherein the adjusting unit comprises a front mounting device (11) that is connected to the front profiled element, a rear mounting device (12) that is connected to the rear profiled element and a force transmitting device (10) that connects the front mounting device and the rear mounting device to one another.
For Claim 2, figures 1-2B of Nakasato ‘945 disclose that the force transmitting device comprises an elastically deformable leaf spring element (10), wherein the adjusting unit comprises a drive (12) for transmitting a torque to the elastically deformable leaf spring element.
For Claim 3, figures 1-2B of Nakasato ‘945 disclose that the adjusting unit deforms the leaf spring element in a direction essentially perpendicular to a principal plane of the leaf spring element.
For Claim 4, figures 1-2B of Nakasato ‘945 disclose in a normal position of the rear profiled element the leaf spring element is essentially arranged in plane relative to the front profiled element, wherein in an active position of the rear profiled element the leaf spring element is essentially bent open in a direction perpendicular to the principal plane of the leaf spring element.
For Claim 5, figures 1-2B of Nakasato ‘945 disclose that the leaf spring element (10) is arranged centrally between a profile upper side and a profile underside.
For Claim 6, figures 1-2B and column 5, lines 40-48 of Nakasato ‘945 disclose that the leaf spring element is made of fiber reinforced plastic.
For Claim 7, figures 1-2B of Nakasato ‘945 disclose that the front mounting device comprises an elongate recess for receiving one end of the lead spring element and the rear mounting device comprises an elongate recess for receiving the other end of the leaf spring element.
For Claim 9, figures 1-2B and 7 of Nakasato ‘945 disclose two front mounting device are provided on the front profiled element and two rear mounting devices are provided on the rear profiled element, and wherein a force transmitting device is respectively arranged between each front mounting device and the rear mounting device.

Claim(s) 1, 9-14, 16, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida (US PgPub #2012/0091283).
For Claim 1, figures 1-4 of Uchida ‘283 disclose an aerodynamic profile body for an aircraft, comprising a front profile element (110) with a profile leading edge and a rear profile element (116) with a profile trailing edge, an adjusting unit that connects the front profile element to the rear profiled element, the rear profile element being adjustable relative to the front profiled element, wherein the adjusting unit comprises a front mounting device that is connected to the front profiled element, a rear mounting device that is connected to the rear profiled element and a force transmitting device (126) that connects the front mounting device and the rear mounting device to one another.
For Claim 9, figures 1-4 of Uchida ‘283 disclose  two front mounting device are provided on the front profiled element and two rear mounting devices are provided on the rear profiled element, and wherein a force transmitting device is respectively arranged between each front mounting device and the rear mounting device.
For Claim 10, figures 1-4 of Uchida ‘283 disclose that the drive (130) is connected to the two force transmitting devices (126) by means of a fork element (134 and 140).
For Claim 11, figures 1-4 of Uchida ‘283 disclose that the force transmitting device comprises a lever mechanism, which is respectively connected to the front mounting device and the rear mounting device, for transmitting a torque to the rear mounting device.
For Claim 12, figures 1-4 of Uchida ‘283 disclose that the drive is connected to the lever mechanism by a fork element (134).
For Claim 13, figures 1-5 of Uchida ‘283 disclose that the lever mechanism comprises a first connecting arm and a second connecting arm, the first ends of the first and second connecting arms being connected to the rear mounting device and the other ends (150) connected to the ends of a bearing lever, wherein the bearing lever is respectively mounted on the front mounting device. 
For Claim 14, as best understood, figures 1-4 of Uchida ‘283 disclose the drive engages on the connection between the first connecting arm and the bearing lever.
For Claim 16, figures 1-4 of Uchida ‘283 disclose that the adjusting unit comprises a housing with an upper outside surface with terminal ends flush with the profile upper side and a lower outside surface with terminal ends flush with the profile underside.
For Claim 17, figures 1-4 of Uchida ‘283 disclose that the adjusting unit is separably connected to the front profile element and the rear profile element.
For Claim 19, figures 1-4 of Uchida ‘283 disclose that the drive engages the connection between the first connecting arm and the bearing lever by the fork element.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briancourt (US PgPub #2016/0264232).
For Claims 8 and 18, figures 2a, 2b, and 8 of Briancourt ‘232 disclose an aircraft with a winglet (3) comprising a front profiled element (5) with a profile leading edge, a rear profiled element (3) with a profile trailing edge, and adjusting unit (17) connecting the front profile element to the rear profiled element, the rear profiled element being adjustable relative to the front profiled element, wherein the adjusting unit comprises a front mounting device connected to the front profiled element and a rear mounting device connected to the rear profiled element, a spring element (29) connecting the front mounting device and the rear mounting device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        1/27/2021